OPINION — AG — ** COMPETITIVE BIDDING — NON PROFIT — MUNICIPALITY ** (1) A MUNICIPALITY MAY NOT DELEGATE TO ANOTHER PARTY BY CONTRACT OR OTHERWISE ITS POWER TO CONTRACT FOR IMPROVEMENTS TO PUBLIC PROPERTY, UNLESS THE MUNICIPALITY IS A CHARTER CITY AND HAS A CHARTER PROVISION PERMITTING SUCH DELEGATION; AND WHETHER SUCH A CHARTER PROVISION EXISTS IS A QUESTION OF FACT. (2) A PUBLIC TRUST MAY NOT DELEGATE TO ANOTHER PARTY BY CONTRACT OR OTHERWISE ITS POWER TO CONTRACT FOR IMPROVEMENTS TO PUBLIC PROPERTY. (3) IN THE EVENT A CITY CHARTER PROVISION PERMITS THE DELEGATION TO ANOTHER PARTY OF A MUNICIPALITY'S AUTHORITY TO CONTRACT FOR IMPROVEMENTS TO PUBLIC PROPERTY, CONTRACTS ENTERED INTO FOR SUCH IMPROVEMENTS MUST NEVERTHELESS BE ADVERTISED, AWARDED, AND EXECUTED IN COMPLIANCE WITH THE ' COMPETITIVE BIDDING ACT ' OF 1974 — 61 Ohio St. 101 [61-101] ET SEQ., PROVIDED THE ACT IS APPLICABLE TO THE CITY IN THE FIRST INSTANCE. WHETHER THE COMPETITIVE BIDDING ACT OF 1974 IS APPLICABLE TO A " HOME RULE " CITY IF A QUESTION OF FACT, DEPENDENT UPON A RESOLUTION OF POTENTIAL CONFLICTS BETWEEN STATE LAW AND CHARTER PROVISIONS DEALING WITH AWARDING OF CONTRACTS FOR PUBLIC IMPROVEMENTS AND A DETERMINATION OF WHETHER SUCH CHARTER PROVISIONS CONCERN PURELY " MUNICIPAL " AFFAIRS OR AFFECT WIDER STATE INTERESTS. (PUBLIC TRUSTS CITIES OR TOWNS) CITE: OPINION NO. 79-088, 11 Ohio St. 22-101 [11-22-101], 60 Ohio St. 176 [60-176], 60 Ohio St. 176 [60-176] [60-176](F), 61 Ohio St. 101 [61-101] 61 Ohio St. 136 [61-136] (FLOYD W. TAYLOR)